J-A22024-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    PATRICIA HECK                                   IN THE SUPERIOR COURT
                                                              OF
                                                         PENNSYLVANIA
                             Appellee

                        v.

    DAVID P. VALENTIN

                             Appellant                No. 796 EDA 2017


                Appeal from the Order Entered January 30, 2017
                In the Court of Common Pleas of Chester County
                  Domestic Relations at No(s): 2012-05269-DI


                                   **************

    PATRICIA HECK                                   IN THE SUPERIOR COURT
                                                              OF
                                                         PENNSYLVANIA
                             Appellant

                        v.

    DAVID P. VALENTIN

                             Appellee                 No. 874 EDA 2017


                Appeal from the Order Entered January 30, 2017
                In the Court of Common Pleas of Chester County
                  Domestic Relations at No(s): 2012-05269-DI


BEFORE: BOWES, J., LAZARUS, J., and PLATT, J.*

MEMORANDUM BY LAZARUS, J.:                          FILED OCTOBER 24, 2017



____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A22024-17



      These are cross appeals from the Final Decree of divorce and equitable

distribution entered in the Court of Common Pleas of Chester County. Patricia

Heck (“Wife”) is the designated appellant and David P. Valentin (“Husband”)

the designated appellee. Upon careful review, we affirm the trial court’s order.

      The trial court set forth the facts of this matter as follows:

      [Husband and Wife] entered into a common law marriage in
      1997.1 The parties have one child, Veronica Valentin, who is
      emancipated. Husband and Wife separated on April 23, 2012. On
      May 24, 2012, Wife filed a Complaint in Divorce.
         1On November 2, 2012, [the trial court] found that the
         parties entered into a common law marriage on February
         11, 1997.

      Husband, 49, is a Pennsylvania State Trooper.              He is an
      investigator in the Vehicle Fraud Unit. His base salary is [$]97,477
      per year. Husband lives alone in the marital residence.

      Wife, 56, suffers from rheumatoid arthritis. She receives Social
      Security disability income and disability insurance. She worked
      for the Oxford Area School District as a custodian and for
      Longwood Gardens as a custodian. Wife receives $1459 per
      month in income from her pension from the Oxford Area School
      District, disability insurance payments from Longwood Gardens
      and Social Security disability payments.        Wife lives in an
      apartment.

      The equitable distribution matter was heard before Special Master
      Caren E. Morrissey on June 8, 2016. Special Master Morrissey
      issued her [r]eport and [r]ecommendation based upon the record
      and hearings before her. She found that the marital estate
      consists of $428,034 in assets and recommended that the marital
      assets be divided 60% ($256,820) to Wife and 40% ($171,214)
      to Husband. She recommended that Husband receive 42% of his
      SERS Pension and Wife receive 58% “in consideration of Wife
      retaining 100% of her Longwood Gardens and Oxford Area School
      District pensions.”

                                      ...



                                      -2-
J-A22024-17


       To effectuate the recommended 60%/40% distribution [of marital
       assets], Special Master Morrissey recommended that Husband pay
       Wife $231,813.[1]

       The Special Master recommended that Husband have ninety (90)
       days from the entry of the Divorce Decree to obtain the funds
       necessary to pay Wife $231,813. She recommended that if
       Husband is unable to obtain the funds within ninety days, Husband
       should incur interest on the outstanding balance at the rate of 6%
       per annum until said funds are paid to Wife.

                                           ...

       The Special Master recommended that Husband pay Wife $1094
       per month in alimony for three (3) years from the date of the entry
       of the Final Decree in Divorce, and that alimony shall terminate
       upon the death of either party or Wife’s remarriage or
       cohabitation. [Husband has already paid spousal support to Wife
       for a period of over four years prior to the entry of the Final
       Decree.]

Trial Court Opinion, 1/30/17, at 1-5 (internal citations to the record omitted).

       Both Husband and Wife filed exceptions to the report of the special

master. Husband’s exceptions were granted in part and denied in part; all of

Wife’s objections were denied. The court entered a final decree on January

30, 2017. This timely cross appeal follows.

       Wife raises the following issue for our review:

       Did the trial court err in limiting Wife’s alimony to three years from
       the entry of the divorce decree?

Brief of Designated Appellant, at 6.

       Our standard of review regarding questions pertaining to the
       award of alimony is whether the trial court abused its discretion.
       We previously have explained that the purpose of alimony is not
____________________________________________


1This sum consists of 60% of the marital assets, plus $3,095 in counsel fees,
minus $28,102, the value of the marital assets being distributed to Wife.

                                           -3-
J-A22024-17


       to reward one party and to punish the other, but rather to ensure
       that the reasonable needs of the person who is unable to support
       himself or herself through appropriate employment, are met.
       Alimony is based upon reasonable needs in accordance with the
       lifestyle and standard of living established by the parties during
       the marriage, as well as the payor’s ability to pay. Moreover,
       alimony following a divorce is a secondary remedy and is available
       only where economic justice and the reasonable needs of the
       parties cannot be achieved by way of an equitable distribution
       award and development of an appropriate employable skill.

Teodorski v. Teodorski, 857 A.2d 194, 200 (Pa. Super. 2004) (citation and

internal quotation marks omitted).

       In determining whether alimony is necessary, and in determining
       the nature, amount, duration and manner of payment of alimony,
       the court must consider numerous factors including the parties'
       earnings and earning capacities, income sources, mental and
       physical conditions, contributions to the earning power of the
       other, educations, standard of living during the marriage, the
       contribution of a spouse as homemaker and the duration of the
       marriage.

Id., quoting Anderson v. Anderson, 822 A.2d 824, 830-31 (Pa. Super.

2003) (citations omitted). See also 23 Pa.C.S.A. § 3701.2


____________________________________________


2Pursuant to section 3701, the factors to be considered in determining an
award of alimony are as follows:

       (b) Factors relevant.--In determining whether alimony is
       necessary and in determining the nature, amount, duration and
       manner of payment of alimony, the court shall consider all
       relevant factors, including:

          (1) The relative earnings and earning capacities of the
          parties.

          (2) The ages and the physical, mental and emotional
          conditions of the parties.



                                           -4-
J-A22024-17




____________________________________________


          (3) The sources of income of both parties, including, but not
          limited to, medical, retirement, insurance or other benefits.

          (4) The expectancies and inheritances of the parties.

          (5) The duration of the marriage.

          (6) The contribution by one party to the education, training
          or increased earning power of the other party.

          (7) The extent to which the earning power, expenses or
          financial obligations of a party will be affected by reason of
          serving as the custodian of a minor child.

          (8) The standard of living of the parties established during
          the marriage.

          (9) The relative education of the parties and the time
          necessary to acquire sufficient education or training to
          enable the party seeking alimony to find appropriate
          employment.

          (10) The relative assets and liabilities of the parties.

          (11) The property brought to the marriage by either party.

          (12) The contribution of a spouse as homemaker.

          (13) The relative needs of the parties.

          (14) The marital misconduct of either of the parties during
          the marriage. The marital misconduct of either of the parties
          from the date of final separation shall not be considered by
          the court in its determinations relative to alimony, except
          that the court shall consider the abuse of one party by the
          other party. As used in this paragraph, “abuse” shall have
          the meaning given to it under section 6102 (relating to
          definitions).

          (15) The Federal, State and local tax ramifications of the
          alimony award.

          (16) Whether the party seeking alimony lacks sufficient
          property, including, but not limited to, property distributed



                                           -5-
J-A22024-17



       Here, Wife argues that the court’s award of three years of additional

alimony is insufficient, as she is disabled and will likely never work again. Wife

asserts that, after the expiration of three years, she will be unable to provide

for her basic needs “unless she receives the funds from her share of Husband’s

SERS pension or Husband has paid to her the amount due for her share of

equitable distribution.” Brief of Designated Appellant, at 9-10. Wife claims

that the court should have awarded her alimony indefinitely until such time as

she receives either the pension payments or the equitable distribution sums

due her by Husband.         Wife notes that this approach has previously been

approved by our Court in Williams v. Williams, 540 A.2d 563 (Pa. Super.

1988), in which the trial court awarded alimony to wife, aged 60, whose sole

income was temporary unemployment benefits, until such time as she

received proceeds from the sale of the marital real estate or until she received

social security, whichever came first.

       In approving the master’s recommendation as to alimony, the trial court

found as follows:

       The Special Master considered Wife’s economic circumstances and
       recommended that Wife receive 60% of the assets in a lump sum
       payment of $231,813. In addition to her disability payments, Wife
____________________________________________


          under Chapter 35 (relating to property rights), to provide
          for the party's reasonable needs.

          (17) Whether the party seeking alimony is incapable of self-
          support through appropriate employment.

23 Pa.C.S.A. § 3701(b).


                                           -6-
J-A22024-17


      will have three years of alimony to help her meet her reasonable
      needs. Wife will have funds from equitable distribution to support
      her during any gap before she receives her share of the marital
      pension. If Husband fails to pay Wife the lump sum within 90
      days, she can pursue the usual enforcement remedies and
      sanctions.

      As noted above, Husband has paid spousal support for over four
      years. The Special Master recommended that he pay alimony for
      three years from the date of the Divorce Decree. The parties were
      married and living together for fifteen years. Husband will have
      paid support to Wife for over seven years. Given the length of the
      marriage and the years spent paying Wife support, the Special
      Master’s recommendation was reasonable.

Trial Court Opinion, 1/30/17, at 26.

      Based on the circumstances present in this case, we conclude that the

trial court did not abuse its discretion in awarding Wife alimony for a period of

three years. First, Wife’s claim for additional alimony is premised solely on

her belief that Husband may not pay her lump sum equitable distribution share

in a timely manner. However, this assertion is entirely speculative and, as

the trial court aptly notes, in the event Husband does not pay within 90 days

as required by the final decree, Wife has at her disposal “the usual

enforcement remedies and sanctions” to compel compliance. The trial court

was well within its discretion to decline to award indefinite alimony based only

on the possibility that Husband may not comply with the court’s equitable

distribution order, an eventuality that may never come to pass and for which

Wife has ample remedies available. See 23 Pa.C.S.A. § 3323(b) (in enforcing

rights of any party to final divorce decree, the court shall have all necessary

powers, including, but not limited to, power of contempt and the power to

attach wages).

                                       -7-
J-A22024-17



       Second, Husband and Wife were married for fifteen years. Husband has

already paid Wife support for over four years.      By the time Husband has

completed his alimony obligation, he will have paid to support Wife for over

seven years.     Moreover, Wife is to receive a disproportionate share of the

marital estate through equitable distribution.   In light of this fact, and the

duration of the parties’ marriage, the total award of more than seven years’

support was not unreasonable or an abuse of discretion.

       Husband raises the following issues for our review:

       1. Whether the trial court abused its discretion and/or erred as a
          matter of law by denying Husband’s exception asserting that
          the Special Master erred and/or abused her discretion in
          placing values on Husband’s 1967 Z-28 Camaro and 1969 Pace
          Car Camaro?

       2. Whether the trial court abused its discretion and/or erred as a
          matter of law by denying Husband’s exception asserting that
          the Special Master’s equitable distribution recommendation,
          that Husband pay Wife $231,813.00 in cash in ninety days,
          constituted a punitive award and an abuse of discretion?

Brief of Designated Appellee, at 8.

       Husband first claims that the trial court erred in accepting the special

master’s valuation of two of his classic cars. Husband argues that the values

attributed by the special master to his 1967 Camaro and 1969 Pace Car

Camaro, which the trial court accepted, were: (1) inconsistent with valuations

given to two other Camaros; (2) unsupportable under NADA3 definitions, even

____________________________________________


3National Automobile Dealers Association. An entity called National Appraisal
Guides, Inc., licensing the name “NADA,” publishes vehicle pricing information



                                           -8-
J-A22024-17



though based on NADA reports; and (3) not a reflection of the true value of

the cars given that Husband has spent far more on individual parts than he

could ever resell the restored cars for. Husband argues that the Camaros are

“totally disassembled vehicle[s] accompanied by an incomplete collection of

assorted parts” and, thus, cannot be valued based on NADA reports, which

apply to functional cars.       Moreover, whereas the master valued two other

disassembled Camaros owned by Husband at $15,000 based upon Husband’s

valuations, the master chose to value the 1967 and Pace Car Camaros based

on an average between the high and low values set forth in the NADA reports.

In sum, Husband asserts that the valuations on the Camaros are unsupported

by the record and should be reduced to $15,000 each.

       In response, Wife argues that the special master properly found

Husband’s opinions as to the value of the 1967 and Pace Car Camaros not

credible, based on his testimony that he spent over $70,000 on parts for and

improvements to the 1967 Camaro and offered it for sale in 2007 for $65,000

or best offer. Wife also points to Husband’s testimony before the master that,

upon selling the vehicle, he “would like to get what I pretty much got in it.”

N.T. Master’s Hearing, 6/8/16, at 142. Similarly, with respect to the 1969

Pace Car Camaro, Wife argues that the master’s determination that Husband’s

valuation estimate of $15,000 was not credible was supported by evidence

____________________________________________


and tools for new, used, and classic cars, for use by consumers, dealers and
other entities. http://www.nadaguides.com/Company-Overview (visited on
10/5/17).

                                           -9-
J-A22024-17



that Husband purchased the car for $10,000 and spent an additional $59,000

in parts and improvements to the car.

     We begin by noting:

     [a] trial court has broad discretion when fashioning an award of
     equitable distribution. Our standard of review when assessing the
     propriety of an order effectuating the equitable distribution of
     marital property is whether the trial court abused its discretion by
     a misapplication of the law or failure to follow proper legal
     procedure. We do not lightly find an abuse of discretion, which
     requires a showing of clear and convincing evidence. This Court
     will not find an “abuse of discretion” unless the law has been
     overridden or misapplied or the judgment exercised was
     manifestly unreasonable, or the result of partiality, prejudice,
     bias, or ill will, as shown by the evidence in the certified record.
     In determining the propriety of an equitable distribution award,
     courts must consider the distribution scheme as a whole. We
     measure the circumstances of the case against the objective of
     effectuating economic justice between the parties and achieving a
     just determination of their property rights.

     Moreover, it is within the province of the trial court to weigh the
     evidence and decide credibility and this Court will not reverse
     those determinations so long as they are supported by the
     evidence.    We are also aware that a master’s report and
     recommendation, although only advisory, is to be given the fullest
     consideration, particularly on the question of credibility of
     witnesses, because the master has the opportunity to observe and
     assess the behavior and demeanor of the parties.

Carney v. Carney, 167 A.3d 127, 131 (Pa. Super. 2017), reargument denied

(Aug. 25, 2017), quoting Morgante v. Morgante, 119 A.3d 382, 386–87 (Pa.

Super. 2015).

     We begin by emphasizing that “[t]he Divorce Code does not set
     forth a specific method for valuing assets, and consistent with our
     standard of review, the trial court is afforded great discretion in
     fashioning an equitable distribution order which achieves
     economic justice.” Mundy v. Mundy, 151 A.3d 230, 236 (Pa.
     Super. 2016) (citation omitted). In valuing marital assets, “[t]he

                                    - 10 -
J-A22024-17


      trial court must exercise discretion and rely on the estimates,
      inventories, records of purchase prices, and appraisals submitted
      by both parties.” Smith v. Smith, 904 A.2d 15, 21–22 (Pa.
      Super. 2006). However, this Court has consistently held that,
      “[i]n determining the value of marital property, the court is free
      to accept all, part or none of the evidence as to the true and
      correct value of the property.” Mundy, 151 A.3d at 236 (quoting
      Smith, 904 A.2d at 22).

Carney, 167 A.3d at 131–32.

      Here, it was reasonable for the master to conclude, and for the trial

court to agree, that the valuation of Husband’s car collection should account

for the value of the parts Husband purchased to restore them, even though

many of the parts have not yet been installed and the cars are not currently

in running condition. Husband purchased the parts, using marital funds, with

the goal of using them to ultimately restore the automobiles to the condition

they were when “they came out of the factory.” N.T. Master’s Hearing, 6/8/16,

at 129. The master concluded that Husband’s $15,000 estimate as to the

value of the 1967 Camaro was unreasonable in light of his expenditures

towards improvements to the vehicle, as well as the fact that he had

previously offered it for sale for $65,000. We do not find the trial court’s

adoption of this finding to be an abuse of discretion. Similarly, the master’s

valuation of the 1969 Pace Car was reasonable in light of the fact that Husband

paid $10,000 for it and spent an additional $59,000 for parts and

improvements to the vehicle. Neither party presented professional appraisals

as to the value of the vehicles, and the master was left to arrive at an equitable

valuation based on the evidence before her.        Given the information made


                                      - 11 -
J-A22024-17



available by the parties, the master evaluated the credibility of the evidence

and arrived at valuations that were reasonable under the circumstances, and

the trial court did not err in adopting her conclusions.

      Finally, Husband claims that the trial court abused its discretion in

adopting the master’s recommendation that he pay Wife the sum of $231,813,

in cash, within 90 days of the date of the final decree. Husband asserts that

the court’s order was punitive because he lacks sufficient liquidity and his

income and other financial obligations make it virtually impossible for him to

access the necessary funds. We can discern no abuse of discretion.

      In its opinion disposing of the parties’ exceptions, the trial court noted

the master’s finding that Husband has a substantial income and the ability to

acquire future income and assets.        The court also focused on Husband’s

expenditure of significant sums of money on his car restoration hobby, noting

the following: (1) Husband spent over $70,000 on the 1967 Camaro, including

on the car itself and parts; (2) Husband spent nearly $1,000 to sandblast one

of his cars; (3) Husband paid $14,500 to have the 1969 Pace Car painted; (4)

Husband paid $16,800 to install sheet metal on the 1969 Pace Car; and (5)

Husband spent $108 on screws for one of his cars, even though he

acknowledged that he could have gone to a hardware store and purchased

screws for just six cents apiece. Trial Court Opinion, 1/30/17, at 7. In light

of Husband’s income, substantial expenditures on his car collection, and his

ability to sell all or parts of that collection to fund his financial obligation to

Wife, the trial court was within its discretion to conclude that it was reasonable

                                      - 12 -
J-A22024-17



to require him to pay Wife her share of equitable distribution – interest free –

within 90 days.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/24/2017




                                     - 13 -